Citation Nr: 0215406	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  98-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the veteran's claim of entitlement to 
service connection for a low back disorder.  A hearing was 
held at the regional office in November 1998.


REMAND

The veteran and his representative contend that service 
connection is warranted for a low back disorder.  The Board 
notes that the veteran's claims folder shows that the last 
Supplemental Statement of the Case issued by the RO regarding 
this matter was dated March 2002.  Subsequent to that time, 
evidence was received at the RO that is relevant to this 
issue, specifically, lay statements requested by the RO 
concerning the veteran's back problems.  The veteran has not 
been informed that 2 lay statements were received, and that 1 
lay statement was not.  It is possible that he will want to 
contact that individual to submit a statement.

The Board recognizes that recent regulations enacted under 
the Veterans Claims Assistance Act of 2000 do allow the Board 
to consider evidence that has been submitted directly to the 
Board, without the former requirement that the case be sent 
back to the RO for review of the newly submitted evidence.  
However, the new evidence submitted in this case was 
submitted to the RO.  It is currently provided that:

The agency of original jurisdiction will 
furnish the appellant and his or her 
representative, if any, a Supplemental 
Statement of the Case if:  
(1)  The agency of original jurisdiction 
receives additional pertinent evidence 
after a Statement of the Case or the most 
recent Supplemental Statement of the Case 
has been issued and before the appeal is 
certified to the Board of Veterans' 
Appeals and the appellate record is 
transferred to the Board...

38 C.F.R. § 19.31 (2002).  Since the newly submitted evidence 
was received at the RO prior to transfer of the veteran's 
claims file to the Board, and since it is relevant to the 
issue on appeal, this claim must be REMANDED to the RO for 
the issuance of a Supplemental Statement of the Case.  The 
Board regrets further delay in this matter, however, the 
regulations are quite clear in this regard, and the Board has 
no choice but to REMAND this claim for consideration by the 
RO.

Accordingly, this case is REMANDED for the following 
development:

The RO should issue the veteran a 
Supplemental Statement of the Case for 
the issue of entitlement to service 
connection for a low back disorder, 
pursuant to the above legal criteria.  
The document should provide information 
concerning the people who responded, and 
the individual who did not respond.  
Thereafter, this issue should be returned 
to the Board, in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




